DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 23, 2020 has been entered with the request for continued examination filed on November 19, 2020.  

Allowable Subject Matter
Claims 1, 4-19 are allowed.
In regard to claim 1, the prior art does not teach or render obvious a connector connecting the display panel to the driving circuit, the connector including a bending area through which the plurality of driving lines pass; a switching unit connecting each of the plurality of driving lines to a first end of an inspection line; and wherein the inspection line is configured to connect each of the plurality of driving lines, at a first side of the bending area, to the inspection circuit, at a second side of the bending area, and the line selection unit is configured to supply each of the plurality of driving lines 
Claims 4-15 further limit allowable claim 1, and, therefore, are also allowable.
In regard to claim 16, the prior art does not teach or render obvious connecting a plurality of driving lines at a first side of a bending region of a connector to an inspection circuit at a second side of the bending region, using an inspection line, the connector connecting a display panel to a driving circuit; supplying a constant current to each of the plurality of driving lines connected to the inspection line from the second side of the bending region, using a line selection unit; and determining whether each of the plurality of driving lines is abnormal based on a result of the comparing and in the combination as claimed.
Claim 17 and 18 further limit allowable claim 16, and, therefore, are also allowable.
In regard to claim 19, the prior art does not teach or render obvious a data driver supplying a plurality of data signals to the plurality of pixels along a plurality of data lines, the data driver being disposed on a connector that includes a bending portion though which each of the plurality of data lines passes, wherein the inspection line is configured to connect each of the plurality of data lines, at a first side of the bending portion, to the inspection circuit, at a second side of the bending portion, and a line selection unit is configured to supply each of the plurality of data lines with a constant current, at the second side of the bending portion and in the combination as claimed.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 5712722078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFF W NATALINI/           Primary Examiner, Art Unit 2896